IN THE SUPREME COURT OF TEXAS

                                 No. 10-0962

             IN RE RSL FUNDING, LLC AND RAPID SETTLEMENTS, LTD.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for temporary relief, filed November 24,  2010,
is granted.  All trial court proceedings in  Cause  No.  2006-23366,  styled
Evelyn E. Franklin, Simmie  Bernard  King,  Settlement  Funding,  LLC  d/b/a
Peachtree Settlement Funding v. Rapid  Settlements,  Ltd.  and  RSL  Funding
LLC, in the 113th  District  Court  of  Harris  County,  Texas,  are  stayed
pending further order of this Court.
      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before 3:00 p.m., December 9, 2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this November 24, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk